Citation Nr: 1032072	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death. 

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to January 
1953 and from April 1953 to May 1971.  He died on April [redacted], 2000.  
The appellant is the Veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision by the RO in Columbia, South 
Carolina, which denied service connection for the cause of the 
Veteran's death on the basis that the evidence submitted was not 
new and material.

In a January 2007 statement of the case (SOC), the RO reopened 
the issue of service connection for cause of the Veteran's death 
and denied the claim.  The Board points out that regardless of 
what the RO or AMC has done, the Board must address the question 
of whether new and material evidence to reopen the claim has been 
received because the issue goes to the Board's jurisdiction to 
reach the underlying claims and adjudicate them on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the 
Board's favorable disposition of the petition to reopen-the Board 
has characterized the appeal as encompassing the three matters 
set forth on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was denied in a November 2000 rating decision; 
the appellant did not file a timely substantive appeal with this 
decision and it became final.

2.  The evidence received since November 2000 is neither 
cumulative nor redundant, relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
the cause of the Veteran's death, and raises a reasonable 
possibility of substantiating the claim. 

3.  At the time of his death on April [redacted], 2000, the Veteran was 
service-connected for posttraumatic stress disorder (PTSD), 
status post surgical removal of superficial lobe, left parotid 
gland with residual defect, healed shrapnel wound scar of the 
left posterior thigh, healed shrapnel wound scar of the left 
buttock, healed shrapnel wound scar of the right upper arm, and 
healed shrapnel wound scar of the right hand. 

4.  The Veteran died in April 2000; the immediate cause of death 
was exsanguinations due to a traumatic spleen rupture suffered in 
a motor vehicle accident.

5.  The weight of the competent evidence is at least in relative 
equipoise on the questions of whether the Veteran's service-
connected PTSD played a material causal role in his death. 






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for service connection for the cause of the Veteran's 
death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2009). 

3.  The claim of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 3.102, 3.159 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

Given the favorable disposition of the claims, the Board finds 
that all notification and development actions needed to fairly 
adjudicate these claims have been accomplished.

II.  New and material evidence - cause of the Veteran's death

The appellant's claim of service connection for the cause of the 
Veteran's death was initially denied in a November 2000 rating 
decision on the basis that the Veteran did not die while in 
service, did not die of a service-connected condition and did not 
die from other causes when he was totally disabled because of 
service-connected conditions.  The appellant was notified of this 
decision but did not appeal.  That decision is now final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).

The appellant sought to reopen her claim in March 2006.  Section 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim(s) sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the November 2000 RO decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992). 

Again, in the November 2000 unappealed rating decision, the RO 
denied the appellant's claim based on a finding that the evidence 
did not show that the Veteran died in service, died of a service 
connected condition or was totally disabled because of service 
connected conditions but died from other causes.

Evidence received after the November 2000 decision includes a 
December 2007 letter from the Veteran's treating psychologist.  
The psychiatrist opined that the consequences of the Veteran's 
service-connected PTSD resulted in the aberrant behavior which 
led to his suicidal death.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for the 
Veteran's cause of death.  Indeed, this evidence is "new" in that 
it was not before agency adjudicators at the time of the November 
2000 denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element subject to service connection, that a 
service-connected disability had a material role in the Veteran's 
demise.  
As noted above, for purposes of determining whether the claim 
should be reopened, the evidence is presumed to be credible.

For the foregoing reasons, the Board concludes that the criteria 
for reopening the claim for service connection for the cause of 
the Veteran's death have been met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

III.  Service connection- cause of the Veteran's death

Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to a 
veteran's spouse, children, or parents for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  In order for service connection for the cause 
of the veteran's death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A service-
connected disorder is one that was incurred in or aggravated by 
active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  Service- connected 
disability is deemed to have been the principal cause of death 
when it, singly or jointly with another disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present in 
service or for a disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b) 
and (d).

In addition, a disability which is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2009). 

Factual Background and Analysis

In this case, the Veteran's certificate of death shows that he 
died on April [redacted], 2000.  The immediate cause of death was 
exsanguinations due to a traumatic spleen rupture suffered in a 
motor vehicle accident.  At the time of the Veteran's death, 
service connection was in effect for PTSD, status post surgical 
removal of superficial lobe, left parotid gland with residual 
defect, healed shrapnel wound scar of the left buttock, healed 
shrapnel wound scar of the left posterior thigh, healed shrapnel 
wound scar of the right upper arm and healed shrapnel wound scar 
of the right hand. 

In a February 2007 letter, a VA staff psychiatrist indicated that 
he reviewed the Veteran's military records.  He noted the 
appellant's report that she and the Veteran were in an automobile 
accident, which resulted in the Veteran's death.  The appellant 
reported her belief that the Veteran got behind the wheel with 
the intention of committing suicide.  The examiner noted that the 
Veteran's records reflected that he had chronic symptoms of PTSD.  
There were also had significant medical health concerns including 
coronary artery disease with history of myocardial infarction, 
hypertension and diabetes.  The Veteran had at least three risk 
factors for suicide: mental illness, medical illness, and age.  
The examiner concluded that there was not enough information to 
formulate an opinion about the Veteran's state of mind at the 
time of the accident.

In a December 2007 letter, VA Advanced Practice Nurse indicated 
that she was involved in the care of the Veteran prior to his 
death.  She reported that the Veteran had a long-standing history 
of severe chronic PTSD and many chronic medical conditions.  He 
had several risk factors for suicide: chronic and severe mental 
illness, chronic medial illnesses and age.  She indicated that 
although she was not able to determine the Veteran's state of 
mind at the time of the accident, she reported that the daily 
coping with the stress of many chronic illnesses had begun to 
take a toll on the Veteran.

In a December 2007 letter, a private psychologist noted that he 
treated the Veteran for PTSD, totally disabling, when working at 
the Dorn VA Medical Center (VAMC) in the late 1990's and early 
2000's.  He reported that he reviewed the Veteran's mental health 
treatment notes.  The Veteran's last appointment on April 12, 
2000, showed that he had chronic symptoms of PTSD and was 
severely and totally disabled.  The psychologist also interviewed 
the appellant and read her letters which addressed the Veteran's 
state of mind just prior to the accident that led to his death.  
All the evidence of record confirmed the total incapacitation of 
the Veteran.  The psychologist noted that although the Veteran 
died as a result of being struck by another vehicle, the severity 
of his condition precluded him from safely operating a vehicle.  
In order to obtain the keys to the vehicle, he threw the 
appellant to the ground.  The psychologist noted that such 
actions were of a man whose behavior, emotions and cognitions 
were "out of control," and were not those of a rational man.  
The psychologist concluded that, based on his clinical 
professional judgment, on the excerpts from his mental health 
clinical records, the lay statements provided by the appellant 
and other family members and the fact that the Veteran was deemed 
totally incapacitated and incompetent, it was more likely than 
not that the Veteran committed suicide.  The psychologist opined 
that the consequences of the Veteran's PTSD resulted in his 
aberrant behavior which led to his suicidal death.

As noted above, the death certificate shows that the Veteran died 
of exsanguinations, due to or as a consequence of a motor vehicle 
accident.  The record also contains competent evidence by a 
private psychologist that the Veteran's service-connected PTSD 
caused or substantially or materially contributed to the motor 
vehicle accident.

The psychologist is a private physician who formerly worked at 
the VAMC and who is presumably competent to offer such opinion.  
Additionally, a registered VA nurse also reported that the day to 
day coping with the stress of many chronic illnesses had begun to 
take a toll on the Veteran prior to his death.

Regarding the February 2007 VA reviewer's conclusion that there 
was not enough information to formulate an opinion about the 
Veteran's state of mind at the time of the accident, the Board 
notes that statements from doctors which are inconclusive as to 
the origin of a disease cannot fulfill the nexus requirement.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In Obert v. Brown, 5 Vet. App. 30 
(1993), the Court held that a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative to 
establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 
Vet. App. 124 (1998). 

Additionally, while the February 2007 VA reviewer concluded that 
there was not enough information to formulate an opinion about 
the Veteran's state of mind at the time of the accident, he also 
noted that the Veteran had at least three risk factors for 
suicide: mental illness, medical illness and age.  The December 
2007 psychologist's favorable opinion was also based on an 
examination of the Veteran's records, an accurate history and 
previous treatment of the Veteran.  This is at least as probative 
as the February 2007 VA examiner's conclusions.  Such favorable 
competent opinion evidence is sufficient to at least place the 
evidence in relative equipoise on the question of whether the 
Veteran's PTSD contributed substantially or materially to the 
motor vehicle accident that more immediately caused the Veteran's 
death.  

Based on the above, the Board finds that the weight of the 
evidence is in relative equipoise exists in this case.  Resolving 
reasonable doubt in the appellant's favor, the Board finds that 
the criteria for service connection for the cause of the 
Veteran's death have been met, and the service connection for the 
cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

IV.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.
	
DIC benefits are also payable under certain circumstances if the 
service member was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified period 
of time.  DIC benefits granted to a surviving spouse under 38 
U.S.C.A. § 1318 (West 2002) would be paid "in the same manner as 
if the veteran's death were service connected." 38 U.S.C.A. § 
1318(a) (West 2002).  The Board's above grant of service 
connection for the cause of the Veteran's death recognizes that 
the death of the Veteran was the proximate result of a disease or 
injury incurred in service.

The Court has indicated that, only if an appellant's claim for 
service connection for the cause of the service member's death is 
denied under 38 U.S.C.A. § 1310 (West 2002), does VA have to also 
consider an appellant's DIC claim under the provisions of 38 
U.S.C. § 1318 (West 2002).  See Timberlake v. Gober, 14 Vet. App. 
122 (2000).  In light of the grant of service connection for the 
cause of the Veteran's death, the claim of entitlement to DIC 
under 38 U.S.C. § 1318 (West 2002) is moot, and this aspect of 
the appellant's claim is dismissed. 


ORDER

New and material evidence has been submitted to reopen the 
Appellant's claim for service connection for the cause of the 
Veteran's death, to this limited extent, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's 
death is granted.

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is dismissed. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


